DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-12, 14-19, 21-23, 25-30 and 32 have been previously canceled. Claims 13, 20, 24 and 31 have been amended. Claims 13, 20, 24, 31 and 33-48 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 20, 24, 31, 33, 34, 36-39, 41-44 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dousse et al. (US. Pub. No. 2017/0169356 A1, hereinafter Dousse) in view of Ehmann et al. (US. Pub. No. 2017/0054779 A1, hereinafter Ehmann).
Regarding claim 13. 
           Dousse teaches a server (Dousse, Figs. 1, 3 and ¶ [0027] and [0083], “an apparatus embodied by a mobile terminal or a server”), comprising: at least one storage configured to store a plurality of different shared models that are pre-learned based on information on devices (Dousse teaches in Fig. 2 and in ¶ [0007] and ¶ [0034] “an apparatus including at least one processor and at least one memory 60 (the claimed “at least one storage”) including computer program code. The at least one memory 60 and the computer program code may be configured to receive at least a portion of a first mobility model from a first device (note that at least one memory 60 after receiving the shared mobile model configured to “store”), where the first mobility model may be established based on learning algorithms…, the first shared mobility model to become a second shared ; and 
             at least one processor (Dousse, Fig. 2 and ¶ [0007], “an apparatus including at least one processor”), configured to: acquire device data from a first device (Dousse, ¶ [0035] via processor 40, user places or locations, transitions between places or locations, and typical routes (device data information learned obtained or acquired by a processor) for transitions with corresponding time pattern), the device data including first information on the first device (Dousse teaches in ¶ [0035], each mobility model mobile devices data information learned “via processor 40 of Fig. 2, user places or locations, transitions between places or locations, and typical routes (device data information learned obtained or acquired by a processor) for transitions with corresponding time pattern” and further teaches in ¶ [0083] a processor 40 of Fig. 2, may be configured to receive (obtains or acquires) at least a portion of a first mobility model from a first device at 300 of Fig. 3… A shared mobility model may be updated to become a first shared mobility model at 305 of Fig. 3. The shared mobility model may be updated based on the received portion of the first mobility model from the first device (the obtained or acquired data includes the first mobility model device information)), wherein the first information includes information on at least one of an environment of the first device, a condition of the first device, an attribute of the first device, sample data with label information, sensor data, or network log data (Dousse, ¶ [0031] the mobile device 10 may further include sensor(s) 47 for detecting a stimulus such as a button for detecting a depression, a touch sensitive display for detecting a touch, a light sensor for detecting light levels, a proximity sensor to detect an input without requiring a ; and 
           transmit the selected shared model to the first device (Douse, Fig. 3 and ¶ [0035], “by using learned data, the mobility models…, select the best (e.g., most reliable) updates to create a common, accurate mobility model” and further teaches in ¶ [0083] “through the learning algorithms performed on the first device. A shared mobility model may be updated to become a first shared mobility model at 305 of Fig. 3 (selected shared model)…, to be provided (transmitted) to the first device at 310 of Fig. 3” (the most reliable and best shared mobility model such as, first shared mobility model is selected by the learning algorithm and provided or transmitted to the first device at step 310)).
          Douse does not explicitly teach determine, for shared models from the plurality of different shared models, matching degrees to the device data, each of the matching degrees indicating a degree to which the first information on the first device matches information based on which each of the shared models is pre-learned; and select, from the plurality of different shared models, a shared model based on the determined matching degrees.
       However, Ehmann teaches determine, for shared models from the plurality of different shared models, matching degrees to the device data, each of the matching degrees indicating a degree to which the first information on the first device matches information based on which each of the shared models is pre-learned (Ehmann teaches in ¶ [0039] how the machine learning module 212 creates machine learned models e.g., determines the model parameters such as, media items and media features (which are equivalent to “plurality of shared models”) training data. The training data includes a set of media items labeled with media features and then the machine learning module 212 determines the model parameters such as, media items and media features (which are equivalent to “plurality of shared models”) that predict the media features associated with the media item and further determines an objective function indicating the degree to which the determined music features matching the media features indicated in the training data for which media items and music features (which are equivalent to “plurality of shared models”) have already been identified (here the sentence  “already have been identified” is equivalent to “pre-learned”); and
         select, from the plurality of different shared models, a shared model based on the determined matching degrees (Ehmann teaches in ¶ [0039] the machine learning module 212 how determines and indicates the degree to which the determined music features matching the media features indicated in the training data and further teaches in ¶ [0040] the machine learning module 212 may use any number of artificial intelligence or machine learning techniques to modify the model parameters such as, media items (which are equivalent to “plurality of shared models”) and based on the comparison, the machine learning module 212 selects the model type that better predicts media features for the training data (this process functionally is equivalent to the process of “select, from the plurality of different shared models, a shared model based on the determined matching degree”).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the machine learning model which can determines an objective function indicating the degree to which the determined music features matching the media features indicated in the training data and comparing the training data for a trained Douse invention. One would have been motivated to do so since this system involves producing a state model of a specific apparatus based on status related data. A specific parameter among multiple parameters is selected for determining a state of the specific apparatus based on the generated state model and thus, the system enables allowing sharing of the status related information including parameters selected between the specific apparatus and the dissimilar apparatus with similar characteristic based on the state model, so that small amount of the resources can be used between each apparatus in real-time, and high prediction accuracy can be achieved effectively.
Regarding claim 20.
         Dousse teaches a device (Dousse, Figs. 1-2, and ¶ [0023], “FIG. 1 that may include a collection of various different devices (device) that may be in communication with each other via corresponding wired and/or wireless interfaces”), comprising: at least one storage (Dousse, Fig. 2 and ¶ [0007] an apparatus including at least one memory including computer program code…, and update a shared mobility model to become a first shared mobility model based on the at least a portion of the first mobility model; and provide the first shared mobility model to the first device); and
               at least one processor (Dousse, Fig. 1 and ¶ [0007] an apparatus including at least one processor), configured to: transmit device data to at least one server (Dousse, Fig. 1, ¶ [0035], each mobility model mobile devices data information learned via processor 40 of Fig. 1, user places or locations, transitions between places or locations, and typical routes (device data information learned) for transitions with corresponding time pattern and further teaches in ¶ [0049] processor 40 of Fig. 1 which is responsible for merging updates of mobility models received from the various user devices with data on the server (at least one server) to create merged data in the form of a merged mobility model), the device data including first information on the device, wherein the first information includes information on at least one of an environment of the device, a condition of the device, an attribute of the device, sample data with label information, sensor data, or network log data (Dousse, ¶ [0031], the mobile device 10 may further include sensor(s) 47 for detecting a stimulus such as a button for detecting a depression, a touch sensitive display for detecting a touch, a light sensor for detecting light levels, a proximity sensor to detect an input without requiring a touch, a pressure sensor to detect barometric pressure, a temperature sensor to detect ambient temperature, or a motion sensor to detect motion, etc…, so that the mobile terminal receives data (sensor data can be received). Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen a sensor for receiving sensor data);-2- 4851-0130-7620.1Atty. Dkt. No. 119853-0131and 
          perform processing on data by using the received shared model (Dousse, ¶ [0035] the mobility model of each mobile device of example embodiments may learn, via processor 40, user places or locations, transitions between places or locations, and typical routes (device data information) for transitions with corresponding time pattern…, the learned data from multiple mobile devices may be merged at server 35 of Fig. 1 and shared with other user devices…, each device may perform model learning/refinement independently between synchronization events (performing processing on the learned data of devices by using the shared mobility model)). Dousse also teaches receive a shared model from the at least one server (Dousse, Fig. 1 server and ¶ [0066] for updating the mobility model stored at the server (at least one server) on a memory…, and is requesting all server data regarding the mobility model to be sent so that the a processor 40 of Fig. 1, may be configured to receive at least a portion of a first mobility model from a first device at 300 of Fig. 3…, and a shared mobility model may be updated to become a first shared mobility model at 305 of Fig. 3…, (all the stored mobility shared model data received from the server)), the shared model the selection of the shared model from a plurality of different shared models based on matching degrees to the device data, wherein each of the matching degrees indicates a degree to which the first information on the device matches information based on which each of the plurality of different shared models is pre-learned.
         However, Ehmann teaches the selection of the shared model from a plurality of different shared models based on matching degrees to the device data, wherein each of the matching degrees indicates a degree to which the first information on the device matches information based on which each of the plurality of different shared models is pre-learned (Ehmann teaches in ¶ [0039] the machine learning module 212 how determines and indicates the degree to which the determined music features matching the media features indicated in the training data and further teaches in ¶ [0040] the machine learning module 212 may use any number of artificial intelligence or machine learning techniques to modify the model parameters such as, media items (which are equivalent to “plurality of shared models”) and based on the comparison, the machine learning module 212 selects the model type that better predicts media features for the training data (this process functionally is equivalent to the process of “select, from the 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the machine learning model which can determines an objective function indicating the degree to which the determined music features matching the media features indicated in the training data and comparing the training data for a trained decision tree and a trained logistic classifier ([0039]-[0040]) of Ehmann into Douse invention. One would have been motivated to do so since this system involves producing a state model of a specific apparatus based on status related data. A specific parameter among multiple parameters is selected for determining a state of the specific apparatus based on the generated state model and thus, the system enables allowing sharing of the status related information including parameters selected between the specific apparatus and the dissimilar apparatus with similar characteristic based on the state model, so that small amount of the resources can be used between each apparatus in real-time, and high prediction accuracy can be achieved effectively.
Regarding claim 24.
Claim 24 incorporates substantively all the limitations of claim 13 in a method form and is rejected under the same rationale.
Regarding claim 31.
Claim 31 incorporates substantively all the limitations of claim 20 in a method form and is rejected under the same rationale
Regarding claim 33. 
wherein the selected shared model transmitting to the first device is selected and determined by the server, not by the first device (Dousse teaches the server or cloud service 35 of Fig. 1 and ¶ [0035], “the learned data from multiple mobile devices may be merged at server 35 and shared with other user devices (e.g. 2.sup.nd mobile device 20) to create the most accurate mobility model possible… and server 35 of Fig. 1, capable of reconciling independently-learned amendments and changes to the mobility model from each device, and select the best (e.g., most reliable)…, based on the “user places or locations, transitions between places or locations, and typical routes”).
Regarding claim 34. 
        Dousse teaches wherein the selected shared model transmitting to the first device is configured to output inference results regarding data sensed by at least one sensor provided in the first device (Dousse teaches in ¶ [0031] multiple sensors are provided in the mobile devices 10 and 20 of Fig. 1 to provided different reading “inference” results for example, “for detecting a stimulus such as a button for detecting a depression, a touch sensitive display for detecting a touch, a light sensor for detecting light levels, a proximity sensor to detect an input without requiring a touch, a pressure sensor to detect barometric pressure, a temperature sensor to detect ambient temperature, or a motion sensor to detect motion, etc.”).
Regarding claim 36. 
       Dousse teaches wherein the first information on the first device is the environment of the first device (Dousse, ¶ [0031], “the mobile device 10 may further include sensor(s) 47 for detecting a stimulus such as a button for detecting a depression, a touch sensitive display for detecting a touch, a light sensor for detecting light levels, a proximity sensor to detect an input without requiring a touch, a pressure sensor to detect barometric pressure, a temperature sensor to detect ambient temperature, or and the at least one processor is configured to select a model that is suitable for the environment of the first device as the selected shared model from the plurality of different shared models (Dousse teaches in ¶ [0035], an apparatus including at least one processor with a program code that may be configured to cause the apparatus to perform the first mobility model may be established based on learning algorithms performed on the first device to determine or to select the mobility model based on  portions of the first mobility model that have been changed since last receipt of a prior shared mobility model and further teaches in ¶ [0030] that the “the processor 40 may represent an entity e.g., physically embodied in circuitry capable of performing operations. Note that the capable of performing operation of physical hardware device indicates the suitable for the environment).  
Regarding claim 37. 
      Dousse teaches wherein the first information on the first device is the condition of the first device (Dousse, ¶ [0031], “the mobile device 10 may further include sensor(s) 47 for detecting a stimulus such as a button for detecting a depression, a touch sensitive display for detecting a touch, a light sensor for detecting light levels, a proximity sensor to detect an input without requiring a touch, a pressure sensor to detect barometric pressure, a temperature sensor to detect ambient temperature, or a motion sensor to detect motion, etc…, so that the mobile terminal receives data”. Note that the sensor provides the device information to determine the condition), and the at least one processor is configured to select a model that is suitable for the condition of the first device as the selected shared model from the plurality of different shared models (Dousse teaches in ¶ [0034] about the learning of user behavior that is modeled in the combined, collaborative mobility model that is shared with other mobile devices of the user and further teaches in ¶ [0035] that the mobility model of each mobile device of example embodiments may learn, via processor 40 of Fig. 2).
Regarding claims 38 and 43. 
Claims 38 and 43 incorporate substantively all the limitations of claim 33 in a device and a method form and are rejected under the same rationale.
Regarding claims 39 and 44. 
Claims 39 and 44 incorporate substantively all the limitations of claim 34 in a device and a method form and are rejected under the same rationale.
Regarding claims 41 and 46. 
Claims 41 and 46 incorporate substantively all the limitations of claim 36 in a device and a method form and are rejected under the same rationale.
Regarding claims 42 and 47. 
Claims 42 and 47 incorporate substantively all the limitations of claim 37 in a device and a method form and are rejected under the same rationale.
Regarding claim 48.
      Dousse teaches wherein the received model is selected and determined to transmit by the one or more servers (Dousse, ¶ [0035], the server or cloud service 35 of Fig. 1 equivalent to “at least one or more server” selects the more reliable mobility device based on the model learning process).
Claims 35, 40 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Dousse in view of Ehmann further in view of NAGASHIMA (US. Pub. No. 2015/0202773 A1, hereinafter NAGASHIMA).
Regarding claim 35. Dousse in view of Ehmann teaches the server according to claim 13.
            Dousse in view of Ehmann does not explicitly teach wherein the first device is a machine operating on work objects, and the first information on the first device includes information on the work objects.  
            However, NAGASHIMA teaches wherein the first device is a machine operating on work objects (NAGASHIMA, ¶ [0017], robot is equivalent to “a machine” and provided to perform the work object) and the first information on the first device includes information on the work objects (NAGASHIMA, ¶ [0017], “when the work object by the robot is determined, the processing section may cause, on the basis of the selectable work piece object information and determine work object is the selectable work piece object on the editing screen” and further teaches in ¶ [0021] that the robot is configured from a first work block to an M-th…, and select N pieces of the execution subprograms to each work block of the first work block to the M-th work block. Note that work pieces are equivalent to “the type of work piece shape to be an object of picking is divided into several types” per Applicant’s disclosure in ¶ [0025]).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of using a robot or a machine to perform a selection of work piece object ([0017] and [0021]) of NAGASHIMA into Douse in view of Ehmann. One would have been motivated to do so since this system includes a device that has a processing section which can be configured to cause the processing device to display an editing screen for editing work to be performed by a robot. The processing section causes the processing device to display the candidates of a work target of the second work on the editing screen when a work object or work content in the first work is selected on the editing screen. The storing section stores the information in which input and output state information representing a state of robot before and after processing the execution associated 
Regarding claims 40 and 45. 
Claims 40 and 45 incorporate substantively all the limitations of claim 35 in a device and a method form and is rejected under the same rationale.
Response to Arguments
       Applicant argues that the prior art of record Dousse fails to disclose or suggest “at least one storage configured to store a plurality of different shared models that are pre-learned based on information on devices” and further argues that Dousse does not disclose “storing the first shared mobility model and the second shared mobility model” as recited in claim 13. (Remarks, Page 9, filed on June 23, 2021).

          In response to the above Applicant’s argument, the Examiner respectfully disagrees. Dousse expressly teaches the limitation in question by providing a memory 60 (the claimed “at least one storage”) for the purpose of storing the shared mobility models for example, an apparatus includes one or more processor and at least one memory 60 (the claimed “one storage”) and stores the first and second mobility shared models as disclosed in ¶ [0007] and ¶ [0034] “an apparatus including at least one processor and at least one memory 60 (the claimed “one storage”) including computer program code. The at least one memory 60 and the computer program code may be configured to receive at least a portion of a first mobility model from a first device (note that after receiving configured to “store”), where the first mobility model may be established based on learning algorithms…, the first shared mobility model to become a second shared mobility model based on the at least a portion of the second mobility model;…” and “the mobility model (e.g., stored in memory 60 or 62) that is created and updated according to the learning methods below, and the replicas of the derived mobility model may shared)…” and further teaches in ¶ [0033] and [0035] how to generate the mobility model update based on the learned data information (the claimed pre-learned information”). For example, “a mobility model may be generated and updated by using learned data on a single mobile device” and further “by using learned data, the mobility models may provide an application program interface for location prediction with relevant or associated routes. To enhance the mobility model of each device, the learned data from multiple mobile devices may be merged at server 30”. Therefore, the prior art of record Dousse as a whole teaches the limitation in question. However, the Examiner has introduced a new prior art of record Ehmann et al. (US. Pub. No. 2017/0054779 A1) to teach the remaining limitations of independent claim 13, 20, 24 and 31 as can be seen above under 103 rejection. Furthermore, the Examiner fully considered the arguments with respect to the rejection(s) of claim(s) Claims 13, 20, 24, 31 and 33-48 under 35 U.S.C. 103 but are moot because the arguments do not apply to the current combination of the references being used in the current rejection.
Furthermore, any remaining arguments are addressed by the response above.    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455